United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.G., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, Rockville, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1771
Issued: May 4, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 22, 2010 appellant, through his attorney, filed a timely appeal from a June 15,
2010 merit decision of the Office of Workers’ Compensation Programs. Pursuant to the Federal
Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of the schedule award decision.
ISSUE
The issue is whether appellant met her burden of proof to establish impairment greater
than the two percent previously awarded for her right lower extremity.
FACTUAL HISTORY
On June 23, 2008 appellant, then a 42-year-old management analyst, was injured when
her foot got caught in a chair runner and she twisted her right knee. The Office accepted the
claim for effusion of the right knee and authorized arthroscopic surgery which was performed on
1

5 U.S.C. §§ 8101-8193.

December 3, 2008. Appellant stopped work on June 23, 2008 and returned to full-time, regular
duty on July 7, 2008.
Appellant came under the treatment of Dr. Brett J. Hampton, a Board-certified orthopedic
surgeon, from June 24 to December 3, 2008, for the right knee twisting injury which occurred at
work. Dr. Hampton noted her history was significant for right knee arthroscopy in 2006. He
noted that plane, lateral and sunrise view x-rays revealed moderately severe tricompartmental
degenerative joint disease of the right knee. Dr. Hampton diagnosed right knee twisting injury
with contusion. A June 26, 2008 magnetic resonance imaging (MRI) scan of the right knee
revealed a large joint effusion with soft tissue swelling and degenerative joint disease which was
moderately severe. On December 3, 2008 Dr. Hampton performed right knee arthroscopy,
partial lateral meniscectomy, chondroplasty, chondral picking of the medial femoral condyle and
debridement of the medial synovial plica. He diagnosed grade 4 chondromalacia involving 50
percent of the femoral trochlea, multiple areas with unstable loose chondral flaps, multiple
marginal osteophytes and diffuse grade 3 chondromalacia involving entire lateral tibial plateau.
In reports dated December 11, 2008 and April 6, 2009, Dr. Hampton noted appellant was
progressing well postoperatively with some lateral knee pain and swelling. He diagnosed right
knee tricompartmental degenerative joint disease.
On November 4, 2009 appellant claimed a schedule award. She submitted an
October 20, 2009 report from Dr. Donald I. Saltzman, a Board-certified orthopedic surgeon, who
provided an impairment rating under the sixth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (A.M.A., Guides).2 Dr. Saltzman provided
examination findings for the right knee that included: full range of motion; no atrophy; good
strength; no medial or lateral knee instability; negative patellar grind; negative Lachman;
negative anterior and posterior drawer signs; no varus or valgus instability and some tenderness
in the medial femoral condylar area. He diagnosed right knee osteoarthritis, status post two
arthroscopic surgeries, chondromalacia of the patella and medial femoral condyle and status post
partial lateral meniscectomy. Dr. Saltzman noted appellant was at maximum medical
improvement. He advised that, in accordance with the sixth edition of the A.M.A., Guides, she
had zero percent impairment secondary to weakness, atrophy or instability on range of motion.
Using the Knee Regional Grid, appellant fell into two categories. For the partial meniscectomy,
she was a grade 2 which would yield two percent impairment of the right leg. Dr. Saltzman
further noted that appellant had underlying degenerative arthritis of the patellofemoral joint and
the tibiofemoral joint pursuant to the arthroscopic surgery and the patellofemoral changes were
described as full-thickness defect involving part of the patella but her symptomology would be
more in the moderate range or class 2. He noted that using various adjustment modifiers would
yield 14 percent impairment of the right leg combined with the 2 percent impairment for the
meniscectomy would yield a 16 percent right leg impairment.
In a May 7, 2010 report, Dr. Craig Uejo, Board-certified in occupational medicine and an
Office medical consultant, reviewed Dr. Saltzman’s report and opined that the objective findings
did not support his impairment rating. He noted that there were two possible diagnoses under the
Knee Regional Grid -- Lower Extremity Impairment, Table 16-3, page 509-11, of the A.M.A.,
2

A.M.A., Guides (6th ed. 2008).

2

Guides. Dr. Uejo noted that page 499 of the A.M.A., Guides provides that, if more than one
diagnosis in a region can be used, the one that provides the most clinically accurate and causally
related impairment rating should be used. He noted that appellant was diagnosed with a partial
lateral meniscectomy and patellofemoral chondromalacia with a described full-thickness
articular cartilage defect. Dr. Saltzman noted that no specific joint space measurements were
provided from the patellofemoral joint and that there was no description of joint space narrowing
or full-thickness chondral defects. He noted that each diagnosis would be considered a class 1
rating due to the partial lateral meniscectomy and full-thickness chondral defect for the
patellofemoral joint. The class 1 rating range for a partial lateral meniscectomy was one to three
percent impairment and the patellofemoral full-thickness chondral defect under the arthritis
section was one to five percent impairment. Dr. Uejo opined that impairment under the arthritis
section yielded greater impairment and was appropriate.
The medical consultant noted that the most applicable rating for the chondromalacia
patella or patellofemoral arthritis was a class 1 severity, not a class 2 as noted by Dr. Saltzman
which he had based on her “symptomology.” Within the regional grids, the class of severity was
chosen based on the key facts outlined under each diagnostic class. In this case, a class 1 rating
definition for patellofemoral arthritis was “full-thickness articular cartilage defect … [or]
ununited osteochondral fracture.” Dr. Uejo noted that the more severe diagnostic classes for
patellofemoral arthritis require joint space narrowing with exact measurement values based on
radiographs which were not obtained by Dr. Saltzman. He noted that, using the section for
arthritis in Table 16-3, page 511 of the A.M.A., Guides, the diagnosis of full-thickness chondral
defect was a class 1 rating with a default score of three percent leg impairment. Dr. Uejo noted
that Section 16.3a, Adjustment Grid-Functional History and Table 16-6, Functional History
Adjustment -- Lower Extremities, page 516, appellant was a grade 1 modifier as her functional
history was consistent with a mild problem. He noted that Dr. Saltzman did not provide
significant detail regarding ongoing symptoms, including a limp or antalgic gait and prior
records did not document such a problem. Dr. Uejo noted that, under the Functional History
Adjustment Grid, without specific detail of gait problems the primary classification would be a
grade zero but, given the lack of information and giving the benefit of the doubt, a grade 1
modifier would be reasonable. He noted that, pursuant to the Adjustment Grid -- Physical
Examination, Table 16-7, appellant would be assigned a grade modifier of zero as the physical
examination was normal. Dr. Uejo noted that, under the Adjustment Grid -- Clinical Studies,
page 518, Table 16-8, Clinical Studies Adjustment -- Lower Extremities, page 519, appellant
was assigned a grade modifier of 1 as the clinical studies show degenerative knee changes. He
noted that the Diagnosis Class was one and, applying the net adjustment formula to the grade
modifiers yielded -1 which move the default grade C to B, for which two percent lower
extremity impairment is provided.
On June 15, 2010 appellant was granted a schedule award for two percent right leg
impairment. The period of the award was October 20 to November 29, 2009.

3

LEGAL PRECEDENT
The schedule award provision of the Act3 and its implementing federal regulations4 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
the Act does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, the Office has
adopted the A.M.A., Guides as the uniform standard applicable to all claimants.5 For decisions
after February 1, 2001, the fifth edition of the A.M.A., Guides is used to calculate schedule
awards.6 For decisions issued after May 1, 2009, the sixth edition of the A.M.A., Guides will be
used.7
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).8 Under the sixth edition, for lower extremity impairments, the evaluator
identifies the impairment class for the diagnosed condition (CDX), which is then adjusted by
grade modifiers based on functional history (GMFH), physical examination (GMPE) and clinical
studies (GMCS).9 The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS CDX).10
Office procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to the Office medical consultant for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides with the Office medical
consultant providing rationale for the percentage of impairment specified.11
ANALYSIS
The sixth edition of the A.M.A., Guides provides that lower extremity impairments be
classified by diagnosis which is then adjusted by grade modifiers according to the formula noted

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Id. at § 10.404(a).

6

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

7

FECA Bulletin No. 09-03 (issued March 15, 2009).

8

Supra note 2 at 3, section 1.3, The International Classification of Functioning, Disability and Health (ICF): A
Contemporary Model of Disablement.
9

Id. at 494-531.

10

Id. at 521.

11

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).

4

above.12 Appellant’s accepted diagnosed conditions were effusion of the right knee joint and
partial lateral meniscectomy.
Appellant submitted an October 20, 2009 report from Dr. Saltzman who noted that she
sustained a 16 percent impairment of the right lower extremity under the A.M.A., Guides.
Dr. Saltzman opined that she was a grade 2 for the diagnosed partial meniscectomy and would be
entitled to two percent impairment of the lower extremity. He further noted that appellant was a
class 2 with “various modifiers” for a 14 percent impairment of the right lower extremity
pursuant to the A.M.A., Guides for the diagnoses of degenerative arthritis of the patellofemoral
joint and tibiofemoral joint described as a full-thickness defect. Dr. Saltzman combined the 2
percent impairment for the partial meniscectomy with the 14 percent impairment for the
patellofemoral arthritis for 16 percent impairment of the right leg. However, the Board notes
that it was unclear how Dr. Saltzman determined that appellant was a class 2 rating for
chondromalacia patella or patellofemoral arthritis pursuant to the A.M.A., Guides, as he failed to
note specific findings including measurements for joint space narrowing pursuant to radiographs,
rather, he merely noted class 2 was based on her “symptomology.”
Table 16-3, page 511 of the A.M.A., Guides provides that patellofemoral arthritis with a
full-thickness articular cartilage defect was a class 1 and that the more severe diagnostic classes
for patellofemoral arthritis for class 2 require joint space narrowing of one millimeter interval or
no cartilage interval pursuant to radiographs. In this instance, Dr. Saltzman did not provide these
x-ray findings to support his determination. Similarly, the A.M.A., Guides provide that, if more
than one diagnosis in a region can be used, the one that provides the most clinically accurate and
causally related impairment rating should be used and only one condition for each region can be
rated and the ratings for each diagnosis cannot be combined.13 Dr. Saltzman erroneously
combined the 2 percent impairment for the right lower extremity for the partial meniscectomy
with the 14 percent impairment for the patellofemoral arthritis for a 16 percent impairment of the
right lower extremity. He failed to provide a detailed narrative describing his evaluation to
explain how he applied grade modifiers for either of his diagnoses in accordance with the
A.M.A., Guides. The Board finds that Dr. Saltzman did not properly follow the A.M.A., Guides,
and an attending physician’s report is of little probative value where the A.M.A., Guides were
not properly followed.14
Dr. Uejo discussed the relevant tables under the sixth edition of the A.M.A., Guides. He
followed the assessment formula of the A.M.A., Guides and advised that, under the Knee
Regional Grid in Chapter 16, Table 16-3, there were two possible diagnoses that applied, a
partial lateral meniscectomy and patellofemoral chondromalacia with a described full-thickness
articular cartilage defect. Dr. Uejo explained why both diagnoses could not be combined under
the A.M.A., Guides, and opined that rating appellant’s patellofemoral chondromalacia of the
right knee under the section on arthritis in Table 16-3, for the diagnosis of full-thickness
12

Supra notes 9, 10.

13

Id. at 499.

14

See Paul R. Evans, Jr., 44 ECAB 646 (1993); John Constantin, 39 ECAB 1090 (1988) (medical report not
explaining how the A.M.A., Guides are utilized is of little probative value).

5

chondral defect was most appropriate as it would yield the most impairment. He noted that
appellant had a class 1 diagnosis, with a default rating of three percent impairment, as no specific
joint space measurements were provided for the patellofemoral joint or for the full-thickness
chondral defects.15 Dr. Uejo also noted that she did not qualify for the more severe diagnostic
classes for patellofemoral arthritis because no findings of joint space narrowing with exact
measurements based on radiographs were provided.
After determining the impairment class and default grade, Dr. Uejo determined whether
there were any applicable grade adjustments for so-called nonkey factors or modifiers. These
include adjustments for GMFH, GMPE and GMCS. The grade modifiers are used in the net
adjustment formula to calculate a net adjustment.16 The final impairment grade is determined by
adjusting the grade up or down from the default value C by the calculated net adjustment.
Dr. Uejo identified two modifiers; one based on the GMFH and the other based on GMCS. For
the functional history, he assigned a grade modifier 1 based on a history of a mild problem.
Dr. Uejo noted that Dr. Saltzman did not provide significant detail regarding ongoing symptoms,
limp or antalgic gait but noted that, giving the benefit of the doubt, a grade 1 modifier was
reasonable.17 He further determined that appellant was not entitled to an additional impairment
for physical examination as the examination was normal. Dr. Uejo also found a grade 1 modifier
based on her clinical studies which showed degenerative changes in the right knee.18 Applying
the net adjustment formula resulted in a modifier of -1, which resulted in a grade adjustment
from C to B.19 The corresponding lower extremity impairment for a class 1, grade B fullthickness articular cartilage defect is two percent.20
The Board finds that Dr. Uejo properly applied the A.M.A., Guides to rate impairment to
appellant’s right knee. Dr. Uejo reviewed the medical evidence and fully explained how he
determined appellant’s rating and why the rating of Dr. Saltzman was not in conformance with
the A.M.A., Guides.
On appeal, counsel argued that the sixth edition of the A.M.A., Guides does not
adequately allow for the consideration of impairment based on all the conditions impairing
appellant’s lower extremity as dictated by Office procedure. The Board notes that the Office has
explicitly adopted the standards of the sixth edition of the A.M.A., Guides, effective May 1,
2009, for evaluating permanent impairment.21 As noted, Dr. Uejo clearly explained his rating
under the sixth edition of the A.M.A., Guides.
15

A.M.A., Guides at 511, Table 16-3.

16

Supra note 10.

17

Id. at 516, Table 16-6.

18

Id. at 519, Table 16-8.

19

Using the formula at page 521 of the A.M.A., Guides, (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX)
results in the following: (1-1) + (0-1) + (1-1) = -1.
20

Id. at 511, Table 16-3.

21

Supra note 7.

6

CONCLUSION
The Board finds that appellant has no more than two percent right lower extremity
impairment for which she received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the June 15, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 4, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

